                                                                1    Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                2    Tracy A. Olson (#034616)
                                                                     SNELL & WILMER L.L.P.
                                                                3    One Arizona Center
                                                                     400 E. Van Buren, Suite 1900
                                                                4    Phoenix, Arizona 85004-2202
                                                                     Telephone: 602.382.6000
                                                                5    Facsimile: 602.382.6070
                                                                     E-Mail: bwjohnson@swlaw.com
                                                                6            cahler@swlaw.com
                                                                             tolson@swlaw.com
                                                                7
                                                                     Anni L. Foster (#023643)
                                                                8    General Counsel
                                                                     Office of Arizona Governor Douglas A. Ducey
                                                                9    1700 West Washington Street
                                                                     Phoenix, Arizona 85007
                                                                10   Telephone: 602-542-4331
                                                                     E-Mail: afoster@az.gov
                                                                11
                                                                     Attorneys for Defendant Douglas A. Ducey,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                            IN THE UNITED STATES DISTRICT COURT
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                     FOR THE DISTRICT OF ARIZONA
                                                                15
                                                                16   Joseph Martin McGhee,
                                                                                                                      No. 20-CV-08081-GMS
                                                                17                      Plaintiff,
                                                                18          v.
                                                                                                                      MOTION TO DISMISS AND
                                                                19   City of Flagstaff, et al.                        MEMORANDUM IN SUPPORT
                                                                20                      Defendants.
                                                                                                                      Assigned to: Hon. G. Murray Snow
                                                                21
                                                                22          Defendant Douglas A. Ducey, Governor of the State of Arizona, moves to dismiss the
                                                                23   Verified Third Amended Complaint for Declaratory and Injunctive Relief (“TAC”), [Doc.
                                                                24   21], in its entirety and with prejudice under Rule 12(b)(6), Fed. R. Civ. P. This motion is
                                                                25   supported by the following memorandum and Governor Ducey’s Motion for Judicial Notice
                                                                26   of facts relating to the 2019 novel Coronavirus (“COVID-19”) pandemic. [Doc. 27.] A Notice
                                                                27   and Certification of Conferral has been filed contemporaneously with this Motion; the parties
                                                                28   have conferred and did not agree the pleadings could be cured by permissible amendment.
                                                                1    I.     Introduction
                                                                2           This action asserts constitutional or statutory challenges to three acts by Governor

                                                                3    Ducey directed towards combating COVID-19: (1) a March 11, 2020 Declaration of

                                                                4    Emergency; (2) Executive Order (“EO”) 2020-09, which issued on March 19 and restricted

                                                                5    the operations of certain businesses, such as restaurants; and (3) EO 2020-33, which, on April

                                                                6    29, extended and modified a previous policy that all Arizonans limit their time away from

                                                                7    home. Plaintiff cannot state a cognizable claim against these acts.

                                                                8           State of Emergency Declaration. Under A.R.S. § 26-301(15), Governor Ducey may

                                                                9    declare a state of emergency in “conditions of disaster” or during times of “extreme peril to

                                                                10   the safety of persons.” This statute specifically references an “epidemic” as one type of

                                                                11   authorizing event. Because Plaintiff admits that COVID-19 is a pandemic (a more serious
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   type of epidemic), Governor Ducey had authority to declare an emergency in Arizona.
Snell & Wilmer




                                                                            EO 2020-09. Plaintiff’s procedural due process claim to this order (which was
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                     modified on May 4 to resume dine-in services on May 11, subject to physical distancing and
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   other protocols) fails because he has no constitutionally-protected property interest in private

                                                                16   at-will employment. Alternatively, Plaintiff’s allegations of incidental harm cannot provide

                                                                17   the requisite “deprivation” for a procedural due process claim. Plaintiff’s substantive due

                                                                18   process claim also fails because temporary restrictions on dine-in restaurant service is

                                                                19   rationally related to the State’s legitimate interest in slowing the spread of COVID-19.

                                                                20          EO 2020-33. Plaintiff’s procedural due process challenge fails because this order

                                                                21   broadly applies to all Arizonans, reflecting a quasi-legislative exercise of Governor Ducey’s

                                                                22   emergency police powers. In addition, Plaintiff’s procedural and substantive due process

                                                                23   challenges both fail because: (1) EO 2020-33 specifically exempts constitutionally protected

                                                                24   activities and, thus, does not violate Plaintiff’s freedom of movement or travel; and (2)

                                                                25   Supreme Court precedent on public health emergencies requires Plaintiff to show that EO

                                                                26   2020-33 has no “real or substantial relation” to the COVID-19 crisis or is “beyond question,

                                                                27   in palpable conflict with the Constitution,” and Plaintiff cannot plausibly allege facts meeting

                                                                28   that high bar. Jacobson v. Massachusetts, 197 U.S. 11, 31 (1905). Lastly, the Arizona statutes


                                                                                                                 -2-
                                                                1    on quarantine procedures have no application to Plaintiff, who is nowhere close to being
                                                                2    under an actual “quarantine.”
                                                                3           Plaintiff’s pleading defects cannot be cured by further amendment. To the contrary,
                                                                4    Plaintiff has already made several attempts at amendment, and even filed a TAC that was
                                                                5    substantially different than the one attached to his motion for leave to amend. [See Docs. 14-
                                                                6    2, Doc. 21.] Because Plaintiff cannot state any constitutional claim against Governor Ducey,
                                                                7    he has no right to relief under 42 U.S.C. § 1983. Dismissal with prejudice is appropriate.
                                                                8    II.    Background
                                                                9           “As all are painfully aware, our nation faces a public health emergency caused by the
                                                                10   exponential spread of COVID-19 . . . .” In re Abbott, 954 F.3d 772, 779 (5th Cir. 2020). As
                                                                11   of May 4, 2020, the Centers for Disease Control and Prevention (“CDC”) reports 1,152,372
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   COVID-19 cases and 67,456 deaths in the United States. [Doc. 27 at ¶ 1]. The Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Department of Health Services (“ADHS”) reports 8,919 cases and 362 deaths in Arizona as
                             LAW OFFICES

                              602.382.6000




                                                                14   of May 4, 2020. [Id. at ¶ 2.] In just a few months, the American death toll from COVID-19
                                   L.L.P.




                                                                15   has surpassed the number of Americans who died in the Vietnam War. [Id. at ¶ 4.]
                                                                16          According to the CDC, “[t]he virus that causes COVID-19 is spreading very easily
                                                                17   and sustainably between people.” [Id. at ¶ 11 (emphasis in original).] The CDC also reports
                                                                18   that “COVID-19 is primarily spread from person to person,” and a person “can become
                                                                19   infected by coming into close contact (about 6 feet or two arm lengths) with a person who
                                                                20   has COVID-19.” [Id. at ¶ 13.] “Everyone is at risk of getting COVID-19,” and a person
                                                                21   infected with this virus may show “no symptoms.” [Id. at ¶¶ 14-15.] To protect themselves
                                                                22   and others, the CDC recommends that people “[g]et deliveries and takeout, and limit in-
                                                                23   person contact as much as possible.” [Id. at ¶ 16 (emphasis added).]
                                                                24          The timeline of important events reflects the rapidly growing threat from COVID-19.
                                                                25   On January 30, 2020, the World Health Organization (“WHO”) declared a public health
                                                                26   emergency of international concern. [Id. at ¶ 5.] The next day, the federal Department of
                                                                27   Health and Human Services (“HHS”) declared a Public Health Emergency. [Id. at ¶ 6.]
                                                                28

                                                                                                                -3-
                                                                1           On March 11, 2020, the WHO declared the COVID-19 outbreak a pandemic. [Id. at
                                                                2    ¶ 7.] Later that same day, Governor Ducey issued a Declaration of Emergency for Arizona,
                                                                3    citing to the WHO and HHS declarations. [Doc. 21 at ¶ 6; Doc. 21-13 at 1.]
                                                                4           On March 13, 2020, President Donald Trump declared a national emergency. [Doc.
                                                                5    27 at ¶ 8.] On March 16, 2020, the CDC and President Trump issued guidance recommending
                                                                6    that individuals avoid social gatherings of more than ten people and use drive-thru, pickup,
                                                                7    or delivery options at restaurants and bars. [Id. at ¶ 10.]1
                                                                8           On March 19, 2020, Governor Ducey issued EO 2020-09, which, among other things,
                                                                9    mandated that “all restaurants in counties of the State with confirmed cases of COVID-19
                                                                10   shall close access to on-site dining until further notice. Restaurants may continue serving the
                                                                11   public through pick up, delivery, and drive-thru operations.” [Doc. 21 at ¶ 8; Doc 21-16 at 2.]
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   EO 2020-09 cited WHO’s declaration of a global pandemic, President Trump’s emergency
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   declaration, and CDC guidance. [Doc 21-16 at 1.]
                             LAW OFFICES

                              602.382.6000




                                                                14          On March 30, 2020, Governor Ducey issued EO 2020-18, which implemented a “Stay
                                   L.L.P.




                                                                15   Home, Stay Healthy, Stay Connected” policy under which “all individuals in the State of
                                                                16   Arizona shall limit their time away from their place of residence or property.” [Doc. 21 at
                                                                17   ¶ 10; Doc. 21-18 at ¶ 2.] The executive order provided several exceptions, including
                                                                18   participating in or using “Essential Activities,” “Essential Functions,” or “Essential
                                                                19   Businesses.” [Doc. 21-18 at ¶ 2.] Among other things, “Essential Activities” include
                                                                20   “[e]ngaging in constitutionally protected activities such as speech and religion . . . provided
                                                                21   that such is conducted in a manner that provides appropriate physical distancing to the extent
                                                                22   feasible.” [Id. at ¶ 4(f).] “Essential Activities” also include “[e]ngaging in outdoor exercise
                                                                23   activities, such as walking, hiking, running, biking or golfing, but only if appropriate physical
                                                                24   distancing practices are used.” [Id. at ¶ 4(d).] Importantly, “[n]o person shall be required to
                                                                25   provide documentation or proof of their activities to justify their activities under this order.”
                                                                26   [Id. at ¶ 2(e).] EO 2020-18 was made effective until April 30, 2020. [Id. at ¶ 17.]
                                                                27
                                                                     1
                                                                      The March 16 guidance expired on April 30, but President Trump issued new guidance that
                                                                28   allows a phased re-opening in states that satisfy strict gating criteria. [See id. at ¶¶ 17-19.]

                                                                                                                   -4-
                                                                1           On April 29, 2020, Governor Ducey issued EO 2020-33, which implemented a
                                                                2    modified “Stay Home, Stay Healthy, Stay Connected” policy until May 15, 2020. [Doc. 21
                                                                3    at ¶ 11; Doc. 21-19 at ¶¶ 1, 17.] This order maintained protections for essential businesses,
                                                                4    functions, and activities, and expanded the ability to visit retail businesses. [Doc. 21-19 at
                                                                5    ¶¶ 2(e), 4(i), 4(k), 4(l).] “Prior to any enforcement action being taken to enforce [EO 2020-
                                                                6    33]… a person shall be notified and given an opportunity to comply.” [Id. at ¶ 14.]
                                                                7           On May 4, 2020, Governor Ducey issued EO 2020-34, which modified EO 2020-09.
                                                                8    [Doc. 27 at ¶ 34.] Most relevant here, EO 2020-34 states that “dine-in services” at restaurants
                                                                9    “may resume” on May 11, 2020, “provided they establish and implement protocols and best
                                                                10   practices for businesses to address COVID-19, including enacting physical distancing
                                                                11   policies, limiting the number of diners and following protocols as directed by the [federal
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   government and ADHS].” [Id. at ¶ 35.]
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   III.   Argument
                             LAW OFFICES

                              602.382.6000




                                                                14          To survive a Rule 12(b)(6) challenge, a complaint must allege sufficient facts to state
                                   L.L.P.




                                                                15   a claim that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                                16   None of Plaintiff’s claims satisfy this standard.
                                                                17          A.     Plaintiff has no plausible claim against the emergency declaration.
                                                                18          Under A.R.S. § 26-303(D), “[t]he governor may proclaim a state of emergency . . . if
                                                                19   the governor finds that circumstances described in [A.R.S. § 26-301(15)] exist.” Plaintiff
                                                                20   argues that Governor Ducey somehow lacked authority to declare a state of emergency
                                                                21   because COVID-19 allegedly does not cause “extreme peril” within the meaning of A.R.S.
                                                                22   § 26-301(15). [Doc. 26-1 at 21.] As detailed below, however, a straightforward application
                                                                23   of this definitional statute to Plaintiff’s own allegations makes clear that extreme peril was
                                                                24   (and continues to be) present. Governor Ducey, thus, had discretion to “find[] that
                                                                25   circumstances described in [A.R.S. § 26-301(15)] exist.” A.R.S. § 26-303(D).
                                                                26          Two canons of statutory interpretation are relevant. First, “the words of [an Arizona]
                                                                27   statute are to be given their ordinary meaning unless it appears from the context or otherwise
                                                                28   that a different meaning is intended.” State v. Miller, 100 Ariz. 288, 296 (1966). Second,

                                                                                                                 -5-
                                                                1    courts “should liberally construe a statute whose purpose is the protection of the public in
                                                                2    order to achieve its objective.” Better Homes Const., Inc. v. Goldwater, 203 Ariz. 295, 300
                                                                3    ¶ 19 (App. 2002); see also D.H. Blattner & Sons, Inc. v. Sec’y of Labor, Mine Safety & Health
                                                                4    Admin., 152 F.3d 1102, 1105 (9th Cir. 1998) (similar).
                                                                5           Here, this Court’s statutory analysis need not go further than A.R.S. § 26-301(15)’s
                                                                6    plain language. In relevant part, A.R.S. § 26-301(15) defines a “[s]tate of emergency” as “the
                                                                7    duly proclaimed existence of conditions of disaster or of extreme peril to the safety of persons
                                                                8    or property within the state caused by air pollution, fire, flood or floodwater, storm, epidemic,
                                                                9    riot, earthquake or other causes.” (emphasis added).
                                                                10          Plaintiff concedes that “COVID-19 Is A Pandemic.” [Doc. 21 at 1 (emphasis in
                                                                11   original).] By definition, “[a] pandemic is a kind of epidemic; one which has spread across a
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   wider geographic range than an epidemic, and which has affected a significant portion of the
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   population.” Pandemic, Merriam-Webster, https://www.merriam-webster.com/dictionary/
                             LAW OFFICES

                              602.382.6000




                                                                14   pandemic (last visited May 4, 2020) (emphasis added). COVID-19 thus constitutes one of the
                                   L.L.P.




                                                                15   specifically-enumerated “causes” of “extreme peril to the safety of persons” in A.R.S. § 26-
                                                                16   301(15).
                                                                17          But, even if the admitted existence of a pandemic was not enough, Plaintiff’s
                                                                18   allegations independently establish “extreme peril to the safety of persons.” A.R.S. § 26-
                                                                19   301(15). Plaintiff contends that “Scientific Data” on COVID-19 shows a mortality rate of
                                                                20   18% for persons above 80 years old, 9.8% for persons aged 70-79, and 4.6% for persons aged
                                                                21   60-69. [Doc. 21 at 5.] Under any interpretation, death qualifies as “extreme peril to the safety
                                                                22   of persons.” A.R.S. § 26-301(15). Further, Plaintiff’s argument that only certain segments of
                                                                23   the population face these mortality rates, [Doc. 26-1 at 21], is irrelevant to A.R.S. § 26-
                                                                24   301(15), which does not require that the persons at risk of death surpass some quantitative
                                                                25   amount. The word “persons” in this statute means any persons in the State.2
                                                                26
                                                                27
                                                                     2
                                                                       To the extent that Plaintiff seeks a ruling on how many persons must be in peril, this issue
                                                                28   is a nonjusticiable political question. See Nixon v. United States, 506 U.S. 224, 228 (1993).

                                                                                                                  -6-
                                                                1           Even if A.R.S. § 26-301(15) did include some quantitative threshold, the risks from
                                                                2    COVID-19 easily surpass any de minimis amount. Plaintiff contends that “[t]aking the
                                                                3    average mortality rate of infected individuals across all of age groups gives an overall
                                                                4    mortality rate of 1.6%.” [Doc. 21 at 5.] Taking this statistic at face value, 116,459 persons
                                                                5    out of Arizona’s total population of 7,278,717 could die. [Doc. 27 at ¶ 36.]3 Governor Ducey
                                                                6    had no obligation to wait for these risks to become reality before taking measures to slow
                                                                7    COVID-19’s spread. See A.R.S. § 26-303(E) (authorizing Governor to use emergency
                                                                8    powers “to prevent or alleviate actual and threatened damage”). This is especially the case
                                                                9    when such action is taken parallel to the federal government and other states.
                                                                10          In addition, Arizona’s large elderly population further confirms the existence of
                                                                11   extreme peril. Census data indicates that 17.5% of Arizona’s population is aged 65 or over,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   which equates to roughly 1,273,775 persons. [Doc. 27 at ¶ 37.] Plaintiff alleges that, based
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   on scientific research, “persons over 65 years of age [are] 617% more likely to die of Covid-
                             LAW OFFICES

                              602.382.6000




                                                                14   19 infection than those under age 65.” [Doc. 21 at 6 (emphasis added).]
                                   L.L.P.




                                                                15          In any event, “extreme peril” is not required; the Governor can also declare a state of
                                                                16   emergency based on “conditions of disaster.” A.R.S. § 26-301(15). Plaintiff does not suggest
                                                                17   that “conditions of disaster” were absent here. [See Doc. 26-1 at 21.] The admitted existence
                                                                18   of a pandemic with high mortality rates for different population groups is more than sufficient
                                                                19   to establish this alternative basis for initiating emergency powers. See Friends of DeVito v.
                                                                20   Wolf, --- A.3d ----, 2020 WL 1847100, at *12 (Pa. 2020) (holding that “the COVID-19
                                                                21   pandemic qualifies as a ‘natural disaster’” under a similar Pennsylvania statute).
                                                                22          All of these defects with Plaintiff’s statutory claim show that the Arizona Legislature
                                                                23   broadly defined “state of emergency” in order to give the Governor wide latitude to determine
                                                                24   when circumstances reach that level. See Better Homes Constr. Inc., 203 Ariz. at 300 ¶ 19
                                                                25   (statutes relating to public health receive liberal construction). Here, Governor Ducey’s
                                                                26   finding of a state of emergency easily fell within his discretionary authority and is consistent
                                                                27
                                                                     3
                                                                      Plaintiff also appears to allege an alternative mortality rate of 0.12%. [Doc. 21 at 6.]
                                                                28   Applying this rate to Arizona’s population equals 8,734 persons, which is still substantial.

                                                                                                                 -7-
                                                                1    with federal guidance and similar actions by other state governors and other countries.
                                                                2    Plaintiff’s statutory challenge to that emergency declaration should be dismissed.
                                                                3           B.      Plaintiff has no plausible claim against Executive Order 2020-09.
                                                                4           Plaintiff challenges EO 2020-09, which restricts the operations of certain non-essential
                                                                5    businesses, on procedural and substantive due process grounds. [Doc. 21 at 9 ¶ 12.] Neither
                                                                6    theory states a plausible claim for relief.
                                                                7                   1.     Plaintiff cannot state a procedural due process claim.
                                                                8           “A procedural due process claim has two distinct elements: (1) a deprivation of a
                                                                9    constitutionally protected liberty or property interest, and (2) a denial of adequate procedural
                                                                10   protections.” Brewster v. Bd. of Educ., 149 F.3d 971, 982 (9th Cir. 1998). Here, Plaintiff’s
                                                                11   claim fails at the first step; he cannot allege a constitutionally protected interest or that
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Governor Ducey has “deprived” such an interest.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13          Plaintiff appears to base his claim on the alleged loss of a prior restaurant job, arguing
                             LAW OFFICES

                              602.382.6000




                                                                14   that EO 2020-09 seized wages without due process. [See Doc. 21 at ¶ 12; see also Doc. 26-1
                                   L.L.P.




                                                                15   at 17 (alleging that EO 2020-09 “depriv[es] … Arizonans of … their wages”); Doc. 6 at 1.]
                                                                16   But that prior job is not constitutionally protected. To have a protected interest in private
                                                                17   employment, a plaintiff “must show that he had more than a ‘unilateral expectation’ of
                                                                18   continued employment; he must demonstrate a ‘legitimate claim of entitlement.’” Merritt v.
                                                                19   Mackey, 827 F.2d 1368, 1371 (9th Cir. 1987) (quoting Board of Regents v. Roth, 408 U.S.
                                                                20   564, 577 (1972)). At-will employment does not meet this standard. See Minshew v. Donley,
                                                                21   911 F. Supp. 2d 1043, 1064 (D. Nev. 2012) (holding that “at-will employee who could be
                                                                22   terminated at any time without liability . . . did not have a legitimate claim of entitlement to
                                                                23   continued employment sufficient to be a constitutionally protected property interest”).
                                                                24   Moreover, Arizona law presumes that employment contracts “of indefinite duration” are at-
                                                                25   will. Kavanagh v. City of Phoenix, 87 F. Supp. 2d 958, 966 (D. Ariz. 2000).
                                                                26          Here, Plaintiff does not allege any facts to suggest that his prior restaurant job fell
                                                                27   outside the traditional at-will framework. As such, he does not have the requisite property
                                                                28   interest to sustain a procedural due process claim.

                                                                                                                   -8-
                                                                1           In addition, even if his prior job was somehow constitutionally protected, Plaintiff
                                                                2    cannot establish that the State deprived him of this alleged property by temporarily restricting
                                                                3    the operations of certain businesses, including restaurants. At best, Plaintiff alleges an indirect
                                                                4    economic harm from EO 2020-09. Even as to that indirect harm, the TAC is remarkably
                                                                5    vague, saying nothing about: Plaintiff’s prior job, including what position he held or when or
                                                                6    how he lost that position; his current employment situation; any efforts to seek another
                                                                7    restaurant job, such as a location serving delivery or curbside; or his eligibility for the
                                                                8    multitude of unemployment benefits resulting from COVID-19.
                                                                9           Regardless, “[p]rocedural due process protections do not extend to those who suffer
                                                                10   indirect harm from government action.” Dumas v. Kipp, 90 F.3d 386, 392 (9th Cir. 1996)
                                                                11   (dismissing procedural due process claim brought by indirect beneficiaries of student loan
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   program); see also Sierra Nev. SW Enters. Ltd. v. Douglas County, 506 Fed. App’x 663, 665
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   (9th Cir. 2013) (holding that “indirect impact” of decreased market demand for property is
                             LAW OFFICES

                              602.382.6000




                                                                14   “not a ‘deprivation’ for purposes of procedural due process”). Because Plaintiff cannot allege
                                   L.L.P.




                                                                15   the necessary deprivation for a due process challenge, that claim should be dismissed.
                                                                16                  2.      Plaintiff cannot state a substantive due process claim.
                                                                17          Plaintiff’s substantive due process claim against EO 2020-09, based on an alleged
                                                                18   infringement of the “right to work,” also fails to state a plausible claim. [Doc. 21 at ¶ 12.]4
                                                                19   Although there is “some generalized due process right to choose one’s field of private
                                                                20   employment,” this right “is nevertheless subject to reasonable government regulation.” Conn
                                                                21   v. Gabbert, 526 U.S. 286, 291-92 (1999) (emphasis added). Thus, rational basis review
                                                                22   applies to state action that prevents someone from pursuing a profession. See Engquist v.
                                                                23   Oregon Dep’t of Agric., 478 F.3d 985, 997 (9th Cir. 2007); Dittman v. California, 191 F.3d
                                                                24   1020, 1031 n.5 (9th Cir. 1999) (“The [Supreme] Court has never held that the ‘right’ to pursue
                                                                25   a profession is a fundamental right . . . .”).
                                                                26
                                                                     4
                                                                       The TAC does not make clear whether Plaintiff’s claim is based on his alleged choice of
                                                                27   profession or his specific prior job position. Under either analysis, Plaintiff’s claims fail.
                                                                     During the L.R.Civ. 12.1(c) conferral, Plaintiff indicated that he may voluntarily dismiss his
                                                                28   claims relating to EO 2020-9.

                                                                                                                      -9-
                                                                1           When rational basis review applies, “the plaintiff bears a heavy burden.” Dittman, 191
                                                                2    F.3d at 1031. Courts “do not require that the government’s action actually advance its stated
                                                                3    purposes, but merely look to see whether the government could have had a legitimate reason
                                                                4    for acting as it did.” Id. (quoting Halverson v. Skagit County, 42 F.3d 1257, 1262 (9th Cir.
                                                                5    1995)). “If it is ‘at least fairly debatable’ that the [government’s] conduct is rationally
                                                                6    related to a legitimate governmental interest, there has been no violation of substantive
                                                                7    due process.” Halverson, 42 F.3d at 1262 (quoting Kawaoka v. City of Arroyo Grande,
                                                                8    17 F.3d 1227, 1234 (9th Cir. 1994) (emphasis added).
                                                                9           Here, EO 2020-09 easily meets the rational basis test. Protecting public health is a
                                                                10   legitimate government interest. See, e.g., Watson v. Maryland, 218 U.S. 173, 176 (1910) (“It
                                                                11   is too well settled to require discussion . . . that the police power of the states extends to the
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   regulation of certain trades and callings, particularly those which closely concern the public
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   health.”). This interest takes on particular significance in a pandemic, when hospitals and
                             LAW OFFICES

                              602.382.6000




                                                                14   other medical resources are at risk of becoming overburdened. See Jacobson, 197 U.S. at 27
                                   L.L.P.




                                                                15   (recognizing right of community “to protect itself against an epidemic of disease”).
                                                                16          EO 2020-09 is also rationally related to slowing the person-to-person spread of
                                                                17   COVID-19. Plaintiff admits that “[c]ommunity transmission has been reported in all 50
                                                                18   states.” [Doc. 21 at 4 n.2.] And the TAC attaches studies discussing exponential spread
                                                                19   between persons. [See Doc. 21-5 at 2 (“[H]uman-to-human transmission occurred at a high
                                                                20   rate in Wuhan and other areas of the Hubei province, leading to an exponential growth of
                                                                21   incidence.”); see also Doc. 21 at 5 (referencing same study).] The CDC has similarly reported
                                                                22   that “COVID-19 is primarily spread from person to person,” infected persons can show “no
                                                                23   symptoms,” and “[e]veryone is at risk of getting COVID-19.” [Doc. 27 at ¶¶ 13-15.]
                                                                24          Restricting large gatherings of people, including in restaurants where people gather in
                                                                25   groups in close proximity, is a logical way to address these transmission-related challenges.
                                                                26   Indeed, just three days before Governor Ducey issued EO 2020-09, the federal government
                                                                27   recommended that individuals avoid social gatherings of more than 10 people and use drive-
                                                                28   thru, pickup, or delivery options at restaurants. [Id. at ¶ 10.] EO 2020-09 followed the then-

                                                                                                                  - 10 -
                                                                1    existing federal guidance, including by temporarily prohibiting on-premise restaurant dining.5
                                                                2    [See Doc. 21-16 at 1]; see also Friends of Devito, 2020 WL 1847100, at *24 (rejecting
                                                                3    statutory and constitutional challenges to Pennsylvania Governor’s closure of certain
                                                                4    businesses; “There is no question that the containment and suppression of COVID-19 and the
                                                                5    sickness and death it causes is a substantial governmental interest.”); Globe Sch. Dist. No. 1
                                                                6    of Globe v. Bd. of Health of City of Globe, 20 Ariz. 208, 221 (1919) (stating that order closing
                                                                7    public schools due to Spanish Flu epidemic was “a valid, enforceable order and regulation
                                                                8    for the purpose of reasonably protecting the public health”).
                                                                9           Moreover, because EO 2020-09 is rationally related to combating an ongoing
                                                                10   pandemic, Plaintiff cannot possibly establish that this order is “conscience-shocking.” [Doc.
                                                                11   26-1 at 17]; see also Lumbreras v. Roberts, 319 F. Supp. 2d 1191, 1212 (D. Or. 2004) (holding
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   that government action does not shock the conscience unless it “was clearly arbitrary and
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   unreasonable, having no substantial relation to the public health, safety, morals, or general
                             LAW OFFICES

                              602.382.6000




                                                                14   welfare.” (internal quotations and citation omitted)). Given Plaintiff’s admissions that
                                   L.L.P.




                                                                15   COVID-19 is a pandemic with mortality rates of up to 18% for certain age groups, failing to
                                                                16   act would have been conscience-shocking. [Doc. 21 at 1, 5.] Plaintiff’s substantive due
                                                                17   process challenge to EO 2020-09 should be dismissed.
                                                                18          C.     Plaintiff has no plausible claim against Executive Order 2020-33.
                                                                19          Plaintiff contends that EO 2020-33, the modified stay-at-home directive, violates
                                                                20   procedural and substantive due process rights and contravenes Arizona’s statutes on
                                                                21   quarantine procedures. [Doc. 21 at 9 ¶ 12 and 10-11.] His theories are all legally deficient.
                                                                22                 1.     Plaintiff cannot state a procedural due process claim.
                                                                23                        a.      Quasi-legislative acts do not create due process rights.
                                                                24          Because EO 2020-33 applied prospectively to all Arizonans, that order did not confer
                                                                25
                                                                     5
                                                                       Due process concerns are not implicated by a “brief interruption” in “the right to engage in
                                                                26   a calling.” Conn, 526 U.S. at 292. EO 2020-09 is temporary. [Doc. 21-16 at ¶ 7.] Indeed, that
                                                                     order has already been modified by EO 2020-34, which authorizes dine-in services to resume
                                                                27   on May 11, subject to certain protocols. [Doc. 27 at ¶¶ 34-35.] Given this change, Plaintiff’s
                                                                     constitutional challenge to EO 2020-09 appears to be moot. See Bd. of Trustees of Glazing
                                                                28   Health & Welfare Tr. v. Chambers, 941 F.3d 1195, 1199 (9th Cir. 2019).

                                                                                                                 - 11 -
                                                                1    due process rights to Plaintiff. “Before due process rights attach, a person must show that the
                                                                2    deprivation occurred as a result of an adjudicatory process rather than a legislative process.”
                                                                3    Blocktree Props. LLC v. Pub. Util. Dist. No. 2, 380 F. Supp. 3d 1102, 1121 (E.D. Wash. 2019)
                                                                4    (citing Harris v. County of Riverside, 904 F.2d 497, 501 (9th Cir. 1990)).
                                                                5           Courts have found “little guidance in formalistic distinctions” in applying this rule.
                                                                6    Harris, 904 F.2d at 501. Instead, “[i]f the matter is one in which ‘all are equally concerned,’
                                                                7    the matter is a legislative process and due process rights do not attach.” Blocktree, 380 F.
                                                                8    Supp. 3d at 1121 (quoting Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441,
                                                                9    445 (1915)) (emphasis added). By contrast, “[i]f the matter is one in which a ‘relatively small
                                                                10   number of persons [are] concerned, who [are] exceptionally affected, in each case upon
                                                                11   individual grounds,’ then the process is adjudicatory and due process rights attach.” Id. Thus,
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   due process rights do not attach to “the exercise of a quasi-legislative function” that “operates
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   prospectively and establishes rules of general conduct binding upon many persons.” Brown
                             LAW OFFICES

                              602.382.6000




                                                                14   v. Winter, 50 F. Supp. 804, 806 (W.D. Wis. 1943).
                                   L.L.P.




                                                                15          Here, EO 2020-33 involves a quasi-legislative action in which “all [Arizonans] are
                                                                16   equally concerned.” Bi-Metallic, 239 U.S. at 445. Plaintiff focuses on Paragraph 6 of this
                                                                17   order, which states that “[a]ll persons may leave their place of residence only for Essential
                                                                18   Activities, to participate in or receive Essential Governmental Functions, or to participate in
                                                                19   or fulfill Essential Functions.” [Doc. 21-19 at ¶ 6 (emphasis added).] Because Plaintiff does
                                                                20   not suggest he is “exceptionally affected” by this restriction, EO 2020-33 did not provide him
                                                                21   with procedural due process rights. Bi-Metallic, 239 U.S. at 445.
                                                                22                         b.      Plaintiff cannot allege the requisite deprivation.
                                                                23          The plain language of EO 2020-33 also directly undermines Plaintiff’s contention that
                                                                24   this order somehow deprives him of free movement and travel. [See Doc. 21 at ¶ 12]; see also
                                                                25   Brewster, 149 F.3d at 982 (stating essential elements of a procedural due process claim). EO
                                                                26   2020-33 states that all Arizonans may continue to “[e]ngag[e] in constitutionally protected
                                                                27   activities . . . in a manner that provides appropriate physical distancing to the extent feasible.”
                                                                28   [Doc. 21-19 at ¶ 4(k).] To the extent that freedom of movement and travel are constitutionally

                                                                                                                  - 12 -
                                                                1    protected, they fall within this express authorization. See Ariz. Att’y Gen. Op. No. I20-008
                                                                2    (Apr. 30, 2020) (concluding that predecessor order to EO 2020-33 did not prohibit church
                                                                3    attendance because of exemption for “constitutionally protected activities”).6
                                                                4           EO 2020-33 also specifically authorizes movement and travel by allowing “outdoor
                                                                5    exercise activities, such as walking, hiking, running, biking or golfing, but only if appropriate
                                                                6    physical distancing practices are used.” [Id. at ¶ 4(i).] Moreover, individuals need not
                                                                7    “provide documentation or proof of their activities to justify their activities under this order.”
                                                                8    [Id. at ¶ 2(e).] Notably, Plaintiff does not identify any specific movement or travel that he
                                                                9    would like to engage in that would somehow be precluded by EO 2020-33.
                                                                10          The direction that all Arizonans follow physical distancing practices “to the extent
                                                                11   feasible” when engaged in “constitutionally protected activities” does not deprive Plaintiff’s
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   alleged rights to freedom and travel. [Id. at ¶ 4(k).] First, these freedoms do not encompass a
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   right to put others at risk of catching a deadly virus. See Prince v. Massachusetts, 321 U.S.
                             LAW OFFICES

                              602.382.6000




                                                                14   158, 166-67 (1944) (“The right to practice religion freely does not include liberty to expose
                                   L.L.P.




                                                                15   the community . . . to communicable disease.”). Second, freedom to travel does not include a
                                                                16   right to use one’s preferred mode of transportation. See Miller v. Reed, 176 F.3d 1202, 1205
                                                                17   (9th Cir. 1999) (“[B]urdens on a single mode of transportation do not implicate the right to
                                                                18   interstate travel.”). Third, by using the phrase “to the extent feasible,” EO 2020-33 “does not
                                                                19   impose an absolute six-foot social distancing requirement on essential activities that are
                                                                20   constitutionally protected.” Ariz. Att’y Gen. Op. No. I20-008, at 1-1 and 1-2. Plaintiff thus
                                                                21   cannot allege the requisite deprivation for a procedural due process claim.
                                                                22                         c.     Plaintiff cannot plausibly meet the Jacobson standard.
                                                                23          Even if Plaintiff could somehow show that EO 2020-33 was adjudicatory and deprived
                                                                24   him of a protected liberty interest (he cannot), his due process claim is still deficient. In
                                                                25   Jacobson, the Supreme Court established a “framework governing” constitutional challenges
                                                                26
                                                                27   6
                                                                       The Ninth Circuit has not decided whether individuals have a fundamental right to intrastate
                                                                     travel. See Nunez v. City of San Diego, 114 F.3d 935, 944 n.7 (9th Cir. 1997). This Court need
                                                                28   not reach that issue because Plaintiff cannot allege a deprivation of such travel.

                                                                                                                  - 13 -
                                                                1    to “emergency public health measures.” Abbott, 954 F.3d at 778 (applying Jacobson to assess
                                                                2    executive order relating to COVID-19); see also Martinko v. Whitmer, Case No. 20-00062-
                                                                3    MM, at 10-13 (Mich. Ct. Cl. Apr. 29, 2020) (applying Jacobson in assessing procedural due
                                                                4    process challenge to Michigan stay-at-home order).7 Plaintiff cannot plausibly show that EO
                                                                5    2020-33 violates the deferential Jacobson standard.
                                                                6           Jacobson involved a due process challenge to a state law mandating smallpox
                                                                7    vaccinations. See Jacobson, 197 U.S. at 26-27. In upholding this law, the Supreme Court
                                                                8    reasoned that “a community has the right to protect itself against an epidemic of disease which
                                                                9    threatens the safety of its members.” Id. at 27. Thus, “‘[u]nder the pressure of great dangers,’
                                                                10   constitutional rights may be reasonably restricted ‘as the safety of the general public may
                                                                11   demand.’” Abbott, 954 F.3d at 778 (quoting Jacobson, 197 U.S at 29). “That settled rule
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   allows the state to restrict, for example, one’s right to peaceably assemble, to publicly
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   worship, to travel, and even to leave one’s home.” Id. (collecting Supreme Court authorities)
                             LAW OFFICES

                              602.382.6000




                                                                14   (emphasis added). “The bottom line is this: when faced with a society threatening epidemic,
                                   L.L.P.




                                                                15   a state may implement emergency measures that curtail constitutional rights so long as the
                                                                16   measures [1] have at least some ‘real or substantial relation’ to the public health crisis and [2]
                                                                17   are not ‘beyond all question, a plain, palpable invasion of rights secured by the fundamental
                                                                18   law.’” Id. at 784-85 (quoting Jacobson, 197 U.S at 31).
                                                                19          Here, Plaintiff cannot allege facts to undermine either prong of the Jacobson test.
                                                                20   First, based on Plaintiff’s own allegations and judicially-noticeable facts, EO 2020-33 plainly
                                                                21   has “at least some ‘real or substantial relation’” to COVID-19. Id. As discussed, this virus
                                                                22   spreads easily and sustainably from person-to-person, community transmission has been
                                                                23   reported in all 50 states (and in almost every country), and a person showing no symptoms
                                                                24   can spread COVID-19. See supra Section III.B.2. By promoting physical distancing through
                                                                25   a “Stay Home” policy, EO 2020-33 is genuinely related to combating the spread of COVID-
                                                                26   19, which Plaintiff admits poses great risk for various population groups. [See Doc. 21 at 5-
                                                                27
                                                                     7
                                                                      The Martinko decision, is available at:
                                                                28   https://www.michigan.gov/documents/ag/20200429_Opinion_and_Order_688921_7.pdf.

                                                                                                                  - 14 -
                                                                1    7.] Indeed, EO 2020-33 follows the CDC recommendation that, to protect themselves and
                                                                2    others, persons should “limit in-person contact as much as possible.” [Doc. 27 at ¶ 16.] The
                                                                3    order is also similar to, although in many ways less restrictive than, other state action: “Faced
                                                                4    with exponential growth of COVID-19 cases, states have closed schools, sealed off nursing
                                                                5    homes, banned social gatherings, quarantined travelers, prohibited churches from holding
                                                                6    public worship services, and locked down entire cities.” Abbott, 954 F.3d at 787.
                                                                7           Any contention that Governor Ducey had “better” or less-restrictive options is
                                                                8    irrelevant. “Jacobson disclaimed any judicial power to second-guess the state’s policy
                                                                9    choices in crafting emergency public health measures.” Id. at 784; see also Martinko, Case
                                                                10   No. 20-00062-MM, at 13 (“Monday morning quarterbacking is the role of sports fans, not
                                                                11   courts reviewing the factual basis supporting executive action to protect the public health.”).
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          Second, contrary to Plaintiff’s innuendo, EO 2020-33 is not “beyond question, in
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   palpable conflict with the Constitution.” Jacobson, 197 U.S. at 31. Instead, the order
                             LAW OFFICES

                              602.382.6000




                                                                14   specifically authorizes “constitutionally protected activities” and “outdoor exercise,” without
                                   L.L.P.




                                                                15   requiring any person to justify their activities through “documentation or proof of their
                                                                16   activities.” [Doc. 21-19 at ¶¶ 2(e), 4(i), 4(k).] Plaintiff may continue to move outside his
                                                                17   home, provided that he follows physical distancing practices “to the extent feasible.” [Id. at
                                                                18   4(k).] Again, Plaintiff has no constitutional right to threaten the health of others or,
                                                                19   alternatively, be threatened by others. See Prince, 321 U.S. at 166-67.
                                                                20                  2.     Plaintiff cannot state a substantive due process claim.
                                                                21          Plaintiff’s substantive due process challenge to EO 2020-33 fails for similar reasons
                                                                22   as his procedural claim. Strict scrutiny only applies to government action that actually
                                                                23   “impinges” a fundamental right. See Nunez, 114 F.3d at 944. Here, EO 2020-33 does not
                                                                24   impinge on Plaintiff’s movement or travel but instead explicitly protects those rights as
                                                                25   “Essential Activities” while promoting physical distancing practices. [See Doc. 21-19 at ¶ 4];
                                                                26   see also Miller, 176 F.3d at 1205 (recognizing that not all burdens on interstate travel
                                                                27   “constitute a violation of that right”).
                                                                28          Because EO 2020-33 does not infringe on any fundamental right, rational basis review

                                                                                                                 - 15 -
                                                                1    applies. See Dittman, 191 F.3d at 1031. EO 2020-33 easily meets this deferential standard
                                                                2    because the order’s promotion of physical distancing practices has a genuine relationship to
                                                                3    Arizona’s legitimate interest in slowing the spread of COVID-19 and is consistent with
                                                                4    federal guidance, other state, and other countries’ action relating to this virus. Given this
                                                                5    direct relationship to global public health, Plaintiff cannot state a plausible claim that EO
                                                                6    2020-33 is “conscious-shocking.” [Doc. 26-1 at 15]; see also Lumbreras, 319 F. Supp. 2d at
                                                                7    1212 (describing demanding “shock the conscience” standard).
                                                                8           Moreover, even if Plaintiff could somehow allege that EO 2020-33 infringes on a
                                                                9    fundamental right, this order would be reviewed under the Supreme Court’s Jacobson
                                                                10   framework for evaluating a state actions in the context of a pandemic. See Abbott, 954 F.3d
                                                                11   at 777-78 (applying Jacobson framework to constitutional challenge to executive order by
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Texas Governor relating to COVID-19); see also Martinko, Case No. 20-00062-MM, at 11
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   (applying Jacobson test to substantive due process claims against Michigan stay-at-home
                             LAW OFFICES

                              602.382.6000




                                                                14   order). Similar to rational basis review, that framework is highly deferential and does not
                                   L.L.P.




                                                                15   authorize a court to “second-guess the state’s policy choices.” Abbott, 954 F.3d at 784. As
                                                                16   discussed, Plaintiff cannot state a plausible claim that EO 2020-33 violates the Jacobson
                                                                17   standard. See supra Section III.C.1.c. Under either rational basis or Jacobson review,
                                                                18   Plaintiff’s due process challenge to EO 2020-33 fails.
                                                                19                 3.     The Arizona quarantine statutes are irrelevant to Plaintiff.
                                                                20          Characterizing EO 2020-33 as “a per se mass quarantine order,” Plaintiff appears to
                                                                21   assert that Governor Ducey could not lawfully issue this order unless he followed the Arizona
                                                                22   statutes setting forth quarantine standards and procedures. [Doc. 21 at 10-11; see also Doc.
                                                                23   26-1 at 5-11.] This hyperbolic argument is unfounded; a person under quarantine in Arizona
                                                                24   has significantly less individual freedoms than someone, like Plaintiff, generally subject to
                                                                25   EO 2020-33. Simply, Plaintiff is not under quarantine.
                                                                26          Under A.R.S. § 36-788(D), “[a] person subject to isolation or quarantine . . . shall not
                                                                27   go beyond the isolation or quarantine premises . . . .” (emphasis added). The “quarantine
                                                                28   premises” can be “the residence of the person quarantined” or another location determined

                                                                                                                - 16 -
                                                                1    by health officials. A.R.S. § 36-788(B). In addition, a person in “isolation or quarantine” is
                                                                2    strictly prohibited from having any contact with other persons, with a few limited exceptions,
                                                                3    such as health providers. A.R.S. § 36-788(D). Family members are not exempted from this
                                                                4    restriction. It is precisely because of these types of restrictions on freedom that A.R.S. § 36-
                                                                5    789 provides detailed procedures for quarantine orders.
                                                                6           In sharp contrast, EO 2020-33 does not prohibit Plaintiff from leaving his residence.
                                                                7    Plaintiff may continue to go outside to engage in or use Essential Activities, Essential
                                                                8    Functions, and Essential Businesses. [Doc. 21-19 at ¶¶ 2-4.] Among other things, Plaintiff
                                                                9    can engage in “outdoor exercise” or visit “health and public health operations . . . delivery
                                                                10   and take out dining, grocery stores, pharmacies, essential retail, gas stations, hardware stores,
                                                                11   hotels and motels, car dealers, auto mechanics, state parks, golf courses, charitable and social
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   services, Goodwill, media, banks, credit unions, critical trades, postal services, [and] laundry
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   services.” [Id. at 21-19 ¶ 4(i); Doc. 27 at ¶ 31.] Plaintiff also has much more freedom to visit
                             LAW OFFICES

                              602.382.6000




                                                                14   his family and friends than someone in quarantine. EO 2020-33 makes clear that “Essential
                                   L.L.P.




                                                                15   Activities” include “[c]aring for a family member, friend, or pet in another household or
                                                                16   residence.” [Doc. 21-19 at ¶ 4(h).] Because Plaintiff is nowhere close to being under the same
                                                                17   restrictions as someone actually in quarantine or isolation, the Arizona quarantine standards
                                                                18   and procedures have no relevance or application to him.
                                                                19          D.     Plaintiff has no right to relief under 42 U.S.C. § 1983.
                                                                20          “Section 1983 does not create substantive rights, but rather provides the procedural
                                                                21   mechanism for vindicating federal statutory or constitutional rights.” McNeil v. Sherwood
                                                                22   School Dist. 88J, 918 F.3d 700, 706 (9th Cir. 2019). Here, because Plaintiff cannot establish
                                                                23   that Governor Ducey violated his constitutional rights, he has no right to Section 1983 relief.
                                                                24   IV.    Conclusion
                                                                25          The COVID-19 pandemic has caused enormous hardship nationwide. While Plaintiff,
                                                                26   as a member of a society facing a public health emergency, may have borne some of this
                                                                27   hardship, that does not give rise to any cognizable claim against Governor Ducey. The TAC
                                                                28   should be dismissed with prejudice.

                                                                                                                 - 17 -
                                                                1
                                                                     DATED this 5th day of May, 2020.
                                                                2                                            SNELL & WILMER L.L.P.
                                                                3
                                                                4                                        By: s/ Brett W. Johnson
                                                                                                            Brett W. Johnson
                                                                5                                           Colin P. Ahler
                                                                                                            Tracy A. Olson
                                                                6                                           One Arizona Center
                                                                                                            400 E. Van Buren, Suite 1900
                                                                7                                           Phoenix, Arizona 85004-2202
                                                                8
                                                                                                             OFFICE OF ARIZONA GOVERNOR
                                                                9                                            DOUGLAS A. DUCEY
                                                                10
                                                                11                                       By: s/ Anni L. Foster (w/permission)
                                                                                                            Anni L. Foster
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                          1700 West Washington Street
                                                                                                            Phoenix, Arizona 85007
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14                                      Attorneys for Defendant Douglas A. Ducey,
                                   L.L.P.




                                                                15                                      Governor of the State of Arizona

                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                    - 18 -
                                                                1                                 CERTIFICATE OF SERVICE
                                                                2          I certify that on May 5, 2020, I electronically transmitted the attached document to the
                                                                3    Clerk’s Office using the CM/ECF System for filing, which electronically sends a copy of
                                                                4    same on to:
                                                                5
                                                                     Joseph Martin McGhee
                                                                6
                                                                     P.O. Box 91
                                                                7    Flagstaff, AZ 86002
                                                                     mcghee.v.city.of.flagstaff.et.al@gmail.com
                                                                8    spurfy@icloud.com
                                                                9    Plaintiff, in Pro Per

                                                                10   Michele Molinario
                                                                     Derek R. Graffious
                                                                11   JONES, SKELTON & HOCHULI, P.L.C.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   40 North Central Avenue, Suite 2700
                                                                     Phoenix, Arizona 85004
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Telephone: (602) 263-1700
                                                                     Fax: (602) 200-7831
                             LAW OFFICES

                              602.382.6000




                                                                14
                                                                     mmolinario@jshfirm.com
                                   L.L.P.




                                                                15   dgraffious@jshfirm.com
                                                                     Attorneys for Defendants City of Flagstaff
                                                                16   and Mayor Coral Evans
                                                                17
                                                                      s/ Tracy Hobbs
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               - 19 -
